Exhibit AÉROPOSTALE REPORTS RECORD DECEMBER SALES RESULTS; SAME STORE SALES INCREASE 10%; RAISES FOURTH QUARTER EARNINGS GUIDANCE TO $1.33 TO $1.34 PER DILUTED SHARE New York, New York – January 7, 2010 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the five-week period ended January 2, 2010 increased 17% to $460.8 million, from $392.7 million for the five-week period ended January 3, 2009. The Company’s same store sales increased 10% for the month, compared to a same store sales increase of 12% in the year ago period. Year to date, total net sales have increased 18% to $2.118 billion, from $1.789 billion in the year ago period. Year to date, same store sales have increased 10%, compared to a same store sales increase of 8% last year. The Company stated that it was very pleased with its record performance for the month, which underscores the continued vitality and momentum of the Aéropostale brand. The Company also stated that its merchandise margins for the month increased significantly over last year and that its inventories remain well controlled and on plan. The Company believes it is very well positioned as it heads into the spring selling season. Based on its strong performance for the month, the Company now expects fourth quarter earnings in the range of approximately $1.33 to $1.34 per diluted share, versus its previously issued guidance of $1.20 to $1.24 per share. The revised guidance represents a 32% to 33% increase over earnings of $1.01 in the fourth quarter last year. To hear the Aéropostale prerecorded December sales message, please dial (866) 644-7738 or (585) 267-8033. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its
